DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s Communication received 8/22/2022 for application number 16/558,825. 

Claims 1 – 13 and 16-20 are presented for examination.  Claims 1, 7 and 17 are independent claims. Claims 14 and 15 are cancelled.

Response to Arguments
Applicant’s arguments to  independent claims 1, 7 and 17 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented.  Therefore, the scope of  claims 1, 7 and 17, and their dependent claims has changed.  However, Examiner asserts that the newly added feature was taught by newly found prior art.  See the rejection presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the following reasons:
According to MPEP 2106.04(a)(II)(C), the “sub-grouping “managing personal behavior or relationships between people” include social activities, teaching, and following rules or instructions” where examples of managing personal behavior in a claim include “ii. considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691”. 
Step 1:
Claim 1 recites a system comprising a combination of concrete devices (a system comprising a memory and one or more processors, the one or more processors configured to perform the recited steps), and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One
In claim 1, the steps to “determine an estimated time of approval...”; “identify at least one approver…”; and “recommend the identified at least one of the one or more proposed approvers” falls under organizing human activity, in particular, the sub-grouping of managing personal behavior or relationships between people, in that a person could determine or calculate an ETA for an approver using a simple equation, identify an approver by comparing the determined ETA for an approver with the determined ETA of at least one other approver, or in comparison to a threshold value, and recommend identified approvers.  This interpretation appears in line with the specification which describes relations (or equations) for computing an ETA (see paragraphs 79, 93) and “computing or otherwise determining an ETA for each proposed approver” (see step 406, at figure 4, and paragraph 108).  In addition, the specification describes identifying an approver “based on computations and comparisons of respective ETAs for each approver” (see paragraph 74), and selecting an approver “having a computed ETA which is suitable (for example, a minimum ETA)” where a “proposed approver having a minimum (as an example) ETA is the approver who can process the task, i.e., the workflow approval request, in the shortest amount of time” (see paragraph 119).  Furthermore, the specification describes that “workflow application can identify a suitable approver and recommend the identified approver to the user, and the user can decide as to whether the workflow approval request is to be assigned to the recommended approver” (see paragraph 35).  In other words, the combination of the above claimed steps fall under the abstract idea of managing user interactions in that a person could compare the ETAs of various approvers, identify one or more approvers having the lowest ETA, and recommend to assign to the workflow approval request. 
That is, other than reciting a system comprising a “memory” and “one or more processors” configured to perform the recited steps and a step to “receive information regarding a workflow approval request…”, nothing in the claim precludes the above steps from falling under organizing human activity.
Step 2A Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “memory” and “one or more processors” to perform the recited steps and a step to receive information regarding the workflow approval request.  The “memory” and “one or more processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The step to “receive information” regarding the request amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “memory” and “one or more processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The step to “receive information” amounts to no more than insignificant pre-activity of receiving data. Further, the receive step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claims 7 and 17 are also rejected under 101 for being directed to patent-ineligible subject matter for similar reasons as given for claim 1.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar (US Patent Application 2017/0270596; hereinafter Nagalkar) in view of Strong et al. (US Patent Application 2010/0223623; hereinafter Strong), further in view of DeRoller (US Patent Application 2014/0317049; hereinafter DeRoller).

As to independent claim 1, Nagalkar teaches a system [Fig. 1, Para 0035 - system 1000] comprising:
a memory; and
one or more processors in communication with the memory [Para 0035 - the interface 700 may be a computer interface, for example, a computer terminal, an I-Pad, or a smart phone] and configured to:
receive information regarding a workflow, the information including a workflow approval request and one or more proposed approvers capable of approving the workflow approval request [Para 0041 - In FIG. 3, the method may begin when a user enters a requisition or purchase order into the system 1000…The system 1000 may then read the electronic database and search for the appropriate approvers. The appropriate users may, for example, be approvers that are approved to authorize requisition or purchase order for a particular business group, has not delegated his authorization to another approver, has fewer than a predetermined number of approvals X on his or her worklist, and has a history which is indicative of being able to complete an approval within a time designated in the requisition or purchase order], 
determine an estimated time of approval (ETA) for each of the one or more proposed approvers based on [Para 0039 - The example list of FIG. 2, includes the names of twenty one approvers cross-referenced with the following information: the business unit the approver is authorized to provide approval for, the number of approvals pending in the approver's task list, whether or not the approver has delegated his work to another party, historical data regarding time approver takes to approve a requisition or purchase order (for example, average length of time to approve requisition, standard deviation, etc.), and whether the user is a bottleneck user – Examiner considers “Average Time to Approve” as an estimated time of approval (ETA)]; 
identify at least one of the one or more proposed approvers to approve the workflow approval request based upon the determined ETA for each of the one or more proposed approvers [Para 0041 – Once entered the system 1000 may determine, based on various parameters of the purchase order, for example, the business unit and/or the total cost associated with the purchase order, the number of approvers n that are required to approve the requisition or purchase order (based on the aforementioned rules and data). The system 1000 may then read the electronic database and search for the appropriate approvers. The appropriate users may, for example, be approvers that are approved to authorize requisition or purchase order for a particular business group, has not delegated his authorization to another approver, has fewer than a predetermined number of approvals X on his or her worklist, and has a history which is indicative of being able to complete an approval within a time designated in the requisition or purchase order; Para 0042 – an example of producing an approver list]; and
recommend the identified at least one of the one or more proposed approvers for assigning to the workflow approval request [Para 0045 - In FIG. 5 the approval engine 200 may generate a list of approvers as shown in FIG. 3. Of course, this step may include pulling historical data from the historical knowledge base of approvals. After the list of approvers is determined the system 1000 may send a notification to the approvers]. 
Nagalkar does not explicitly teach:
wherein the information regarding the workflow is input to a user interface (UI) of a workflow application;
However, Strong teaches in the same field of endeavor:
wherein the information regarding the workflow is input to a user interface (UI) of a workflow application [Strong, Para 0053 - At state 204, the workflow system accesses from a data store a form template previously defined by the applicant, or provides a user interface via which the applicant can define a template). The form template may be used to specify and receive information needed in order for the permit to be submitted; Para 0068 - a user interface is provided via which the administrator can add, delete, or modify signoff requirements (by the clients/approving agencies and/or permitting agency personnel/groups)];
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar and Strong at the time of filing, to modify a method for identifying an approver list to manage a requisition using an artificial intelligent system disclosed by Nagalkar to include the concept of a template driven workflow management where an administrator user can enter suggested approver list taught by Strong to overcome challenges of conventional workflow system and adequately handle exception conditions [Strong, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of a template driven workflow management where an administrator user can enter suggested approver list taught by Strong to overcome challenges of conventional workflow system and adequately handle exception conditions [Strong, Para 0009].
Nagalkar and Strong do not appear to teach:
based on a geolocation and a workload of each of the one or more proposed approvers;  
However, DeRoller teaches in the same field of endeavor:
based on a geolocation and a workload of each of the one or more proposed approvers [Para 0027 - the system may consider such the person's status to be a condition requiring routing to an alternate approver. Other conditions may be established by programming rules, such as: (i) rules that assess the person's current workload level and determine that the condition exists if the workload level exceeds a threshold; (ii) rules that assess the location or time zone where the person is located and determine that the condition exists if the person is outside of a required location or time zone];
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar, Strong and DeRoller at the time of filing, to modify a procurement system with approval mechanisms for improving procurement cycle efficiency disclosed by Nagalkar and a template driven workflow management where an administrator user can enter suggested approver list taught by Strong to include the concept of selection of alternate approver in document workflow solutions taught by DeRoller to avoid  creating bottlenecks in the workflow [DeRoller, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of selection of alternate approver in document workflow solutions taught by DeRoller to avoid  creating bottlenecks in the workflow [DeRoller, Para 0002].

As to independent claims 7 and 17, the claims are substantially similar to claim 1 and are rejected on the same ground.

As to dependent claim 16, Nagalkar, Strong and DeRoller teach the computer-implemented method of claim 7.
Nagalkar further teaches in the same field of endeavor: wherein the ETA of the identified at least one of the one or more proposed approvers satisfies a minimum ETA threshold [Para 015 - approvers whose timelines are above a predefined threshold may get tagged as bottle neck approvers – Examiner notes that Nagalkar teaches flagging approvers that may cause bottleneck and should be avoided by a requester when the ETA is above threshold.  It is obvious to the ordinary skill in art to expect that when the ETA satisfies a threshold (below threshold), such approvers are not causing bottleneck and should be considered].

Claims 2-4, 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar in view of Strong and DeRoller, further in view of Mahaffey et al. (US Patent Application 2014/0189808; hereinafter Mahaffey).

As to dependent claim 2, Nagalkar, Strong and DeRoller teach the system of claim 1.
Mahaffey further teaches in the same field of endeavor: wherein the ETA for each of the one or more approvers is based upon attributes associated with geolocation of a requestor of the workflow approval request and geolocation of each of the one or more proposed approvers [Para 0072 - Requesting client in known location that has previously been authorized from the same exact location, same city, etc. For the location of multiple clients, the server receives location of both requesting client and authorizing clients (e.g. when receiving request from requesting client, contact authorizing client and receive its location), and if the authorizing client is in the same location as the requesting client, the request may be authorized or treated differently (e.g. lower security method of authorization) than if they were in different locations; or the authentication may be completely denied].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar, Strong, DeRoller and Mahaffey at the time of filing, to modify a procurement system with approval mechanisms for improving procument cycle efficiency disclosed by Nagalkar and a template driven workflow management where an administrator user can enter suggested approver list taught by Strong and selection of alternate approver in document workflow solutions taught by DeRoller to include the concept of multi-factor authentication methods taught by Mahaffey to obtain a comprehensive password and identity management system [Mahaffey, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of multi-factor authentication methods taught by Mahaffey to obtain a comprehensive password and identity management system [Mahaffey, Para 0007].

As to dependent claim 3, Nagalkar, Strong, DeRoller and Mahaffey teach the system of claim 2.
DeRoller further teaches:  wherein the attributes associated with geolocation include one or more of: a physical location; a time zone; and a workload [Para 0027 - the system may consider such the person's status to be a condition requiring routing to an alternate approver. Other conditions may be established by programming rules, such as: (i) rules that assess the person's current workload level and determine that the condition exists if the workload level exceeds a threshold; (ii) rules that assess the location or time zone where the person is located and determine that the condition exists if the person is outside of a required location or time zone].

As to dependent claim 4, Nagalkar, Strong, DeRoller and Mahaffey teach the system of claim 3.
DeRoller further teaches in the same field of endeavor: wherein the physical location attribute depends upon one or more of: a geographic location, similarity in language; similarity in dialect; similarity in culture; similarity in business customs; and prior experience between a requestor and a proposed approver [Para 0027 - (ii) rules that assess the location or time zone where the person is located].

As to dependent claims 8 and 18, the claims are substantially similar to claim 2 and are rejected on the same ground.

As to dependent claims 9 and 19, the claims are substantially similar to claim 3 and are rejected on the same ground.

As to dependent claim 10, the claim is substantially similar to claim 4 and is rejected on the same ground.

Claims 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar in view of Strong and DeRoller and Mahaffey, further in view of Wahl (US Patent Application 2014/0173755; hereinafter Wahl).

As to dependent claim 5, Nagalkar, Strong, DeRoller and Mahaffey teach the system of claim 2.  
Wahl further teaches in the same field of endeavor: wherein one or more of the attributes associated with geolocation is weighted by a corresponding coefficient [Para 0017 - The information may indicate when each approver last logged in, which approvers are actively using a mobile or other computing device, which approvers are currently in meetings, on vacation, or on a call, and other information that bears on the likelihood of a particular approver to be available for responding to the access request. The approver status component 150 may also access context information that relates to the potential of the approver to understand the request. The system 100 may then favor those approvers that are most available and have the most context related to the request. The system 100 can score these two inputs and weight them so that one may have more impact than the other does – Examiner notes that the status of an approver being on vacation is associated with geolocation of the approver - not around in the office location].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar, Strong, DeRoller and Wahl at the time of filing, to modify a procurement system with approval mechanisms for improving procument cycle efficiency disclosed by Nagalkar and a template driven workflow management where an administrator user can enter suggested approver list taught by Strong and selection of alternate approver in document workflow solutions taught by DeRoller to include the concept of orchestrated interaction in access control evaluation taught by Wahl to provide an access control decision function that is augmented by interfacing with a real-time collaborative communication system that maintains a state of various users' availability to communicate [Wahl, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of orchestrated interaction in access control evaluation taught by Wahl to provide an access control decision function that is augmented by interfacing with a real-time collaborative communication system that maintains a state of various users' availability to communicate [Wahl, Para 0004].

As to dependent claim 6, Nagalkar, Strong, DeRoller and Mahaffey teach the system of claim 5.  
Wahl further teaches in the same field of endeavor: wherein the value of at least one coefficient is determined based upon at least one of: similarity in language; similarity in dialect; similarity in culture; similarity in business customs; and prior experience between a requestor and a proposed approver [Para 0018 - the system 100 operates to reduce the identified approvers to a more manageable set, both to reduce interruption to the potential approvers and to assist the requesting user to find someone that will understand the request and be able to quickly determine whether to approve it – Examiner reads someone that will understand the request quickly as someone who shares similarity in business customs].

As to dependent claim 11, the claim is substantially similar to claim 5 and is rejected on the same ground.

As to dependent claim 12, Nagalkar, Strong, DeRoller, Mahaffey and Wahl teach the method of claim 11.  
DeRoller further teaches in the same field of endeavor: wherein at least one coefficient is based upon a direction of difference in respective time zones of the requestor and the
at least one approver [Para 0027 - rules that assess the location or time zone where the person is located and determine that the condition exists if the person is outside of a required location or time zone].

As to dependent claim 13, Nagalkar, Strong, DeRoller, Mahaffey and Wahl teach the method of claim 11.  
Wahl further teaches in the same field of endeavor: wherein at least one coefficient is based upon a determination as to whether the time zone of the requestor indicates working hours [Para 0017 - The system 100 may then favor those approvers that are most available and have the most context related to the request – Wahl teaches available time of approver which is considered as working hours].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar in view of Strong, DeRoller, further in view of Chen et al. (Multi-project Scheduling Problem with Human Resources Based on Dynamic Programming and Staff Time Coefficient, International Conference on Management Science & Engineering, Aug 17, 2014; hereinafter Chen).

As to dependent claim 20, Nagalkar, Strong and DeRoller teach the media of claim 17.
DeRoller further teaches that the system may consider location, time zone and workload when deciding on an alternate approver [Para 0027], however, DeRoller and Nagalkar do not appear to teach determining attribute value and coefficient.
However, Chen teaches the same field of endeavor: wherein determining an ETA for each of the one or more proposed approvers comprises, for a proposed approver:
determining a physical location attribute value and a corresponding physical location attribute coefficient, the physical location attribute value indicative of a degree of similarity between a requestor of the workflow approval request and the proposed approver, and the physical location attribute coefficient indicative of an importance of the physical location attribute in computing the ETA for the proposed approver;
determining a time zone attribute value and a corresponding time zone attribute coefficient, the time zone attribute value indicative of a difference between a time zone in which the requestor of the workflow approval request is located and a time zone in which the proposed approver is located, and the time zone attribute coefficient indicative of an importance of the time zone attribute in computing the ETA for the proposed approver; and
determining a workload attribute value and a corresponding workload attribute coefficient, the workload attribute value indicative of a current workload of the proposed approver, and the workload attribute coefficient indicative of an importance of the workload attribute in computing the ETA for the proposed approver [Page 1013, Section 2.3. Staff time coefficient - In order to reflect the differences of the ability and efficiency of the staff, but also reflect the competence of the staff to tasks, the concept and estimation formula of staff time coefficient is introduced in this paper].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar, Strong, DeRoller and Chen at the time of filing, to modify a procurement system with approval mechanisms for improving procurement cycle efficiency disclosed by Nagalkar and a template driven workflow management where an administrator user can enter suggested approver list taught by Strong and selection of alternate approver in document workflow solutions taught by DeRoller to include the concept of solving multi-project scheduling problem with human resources based on dynamic programming and staff time coefficient  taught by Chen to complete the project with the shortest time and minimal cost [Chen,  Page 1013, Section 1].
One of the ordinary skill in the art wanted to be motivated to include the concept of solving multi-project scheduling problem with human resources based on dynamic programming and staff time coefficient  taught by Chen to complete the project with the shortest time and minimal cost [Chen,  Page 1013, Section 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldwin et al. (US Patent Application 2014/0282571) teaches a workflow management application (or process) for particular content items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176